 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 390 
IN THE HOUSE OF REPRESENTATIVES 
 
August 5, 2011 
Mr. Hastings of Florida (for himself, Mr. Rivera, Ms. Wasserman Schultz, Mr. Deutch, Mr. Ross of Florida, Mr. West, Ms. Wilson of Florida, and Ms. Brown of Florida) submitted the following resolution 
 
 
September 6, 2011 
Referred to the Committee on Transportation and Infrastructure 
 
RESOLUTION 
Honoring the achievements of E. Thom Rumberger. 
 
 
Whereas E. Thom Rumberger served in the United States Marine Corps; 
Whereas Thom Rumberger earned a bachelor’s degree, with honors, and a J.D. from the University of Florida; 
Whereas Thom Rumberger is a founding partner of the law firm Rumberger, Kirk & Caldwell, which has represented multinational corporations such as American Airlines, Inc., Sears, Roebuck and Co., and Toyota Motor Corporation; 
Whereas Thom Rumberger has been listed in Florida Super Lawyers every year from 2007 to 2010; 
Whereas Thom Rumberger was appointed Circuit Judge in the 18th Judicial Circuit of Florida in 1969; 
Whereas Thom Rumberger has committed himself to numerous acts of public service, including serving on the Federal Judicial Advisory Commission of Florida and the Board of Supervisors of the Spaceport Florida Authority; 
Whereas Thom Rumberger has been one of the most steadfast champions of the Everglades in Florida; 
Whereas Thom Rumberger has served as lead counsel for the Everglades Foundation since 1999; 
Whereas Thom Rumberger was instrumental in the passage of 2 amendments to the Florida Constitution and of section 601 of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2680), known as the Comprehensive Everglades Restoration Plan; 
Whereas Thom Rumberger was instrumental in obtaining several billion dollars in funding for Everglades restoration; and 
Whereas Thom Rumberger served on the Florida Governor’s 2001 Select Task Force on Elections and the 2002 Select Task Force on Election Procedures, Standards and Technology, and was Chairman of the Legislature’s Study Committee on Public Records in 2002: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and honors the professional success of E. Thom Rumberger; and 
(2)recognizes and honors the lifelong dedication of Thom Rumberger to the protection of the Florida Everglades. 
 
